Citation Nr: 0111889	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  97-29 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 
1994, for the award of service connection for degenerative 
disc disease of the lumbar spine.  

2.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected degenerative disc disease 
of the lumbar spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1954 to August 
1956.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the RO.  



FINDING OF FACT

An effective date earlier than April 12, 1994, the date of 
receipt of the veteran's request to reopen his claim of 
service connection for a back condition, is not assignable.  



CONCLUSION OF LAW

An effective date prior to April 12, 1994, for the award of 
service connection for degenerative disc disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 5107, 5110, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  

(The propriety of the initial rating assigned for the 
service-connected degenerative disc disease of the lumbar 
spine is discussed in the Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In January 1957, the RO denied entitlement to service 
connection for a back condition and provided the veteran with 
notification of that decision and his appellate rights.  In 
the absence of a timely filed appeal, that decision became 
final.  

Many years later, on April 12, 1994, the veteran filed a 
request to reopen his claim.  By rating action dated in 
August 1995, the RO denied service connection for a back 
condition.  The veteran appealed this decision to the Board, 
which reopened his claim and remanded for additional 
development of the record in November 1998.  

In February 2000, the RO ultimately granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 20 percent evaluation, effective on April 12, 
1994, the date of receipt of the veteran's request to reopen 
his claim.  

In the instant case, as the veteran was awarded service 
connection based on new and material evidence following an 
earlier denial, the applicable laws and regulations dictate 
that the effective date is the date of receipt of claim or 
the date entitlement arose, whichever is later.  

As the veteran's claim to reopen was received on April 12, 
1994, the effective date cannot be earlier.  Thus, the Board 
finds that the effective date in this case can be no earlier 
than April 12, 1994, for the award of service connection for 
degenerative disc disease of the lumbar spine by operation of 
law.  38 C.F.R. § 3.400(q)(1)(ii).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The Board notes in this regard that, inasmuch as the Board's 
determination was based solely on the effective date 
provisions of the law and regulations, any change in the law 
brought about by the Veterans Claims Assistance Act of 2000 
would have no effect on this portion of the veteran's appeal.  



ORDER

The claim for an effective date earlier than April 12, 1994, 
for an award of service connection for degenerative disc 
disease of the lumbar spine is denied.  



REMAND

The veteran also contends that he is entitled to an initial 
evaluation in excess of 20 percent for the service-connected 
degenerative disc disease of the lumbar spine.  

The veteran was most recently afforded a VA examination for 
this condition in February 1999; however, a review of 
evidence submitted subsequent to this examination, in 
particular, statements contained in the veteran's Notice of 
Disagreement received in April 2000, appears to indicate that 
this condition has worsened since the date of the last 
examination.  

Consequently, the Board finds that a contemporaneous 
examination of the veteran to determine the current severity 
of the service-connected degenerative disc disease of the 
lumbar spine, as well as association with the claims file of 
any records of treatment or evaluation for this condition, 
would materially assist in the adjudication of the veteran's 
claim.  

The Board emphasizes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2000) and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Furthermore, the Board finds that, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Finally, the Board notes that the Court has recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether "staged" 
rating is warranted here.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected back disability 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
degenerative disc disease of the lumbar 
spine.  All indicated tests, including, 
but not limited to, x-ray studies and 
range of motion studies, must be 
conducted.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veteran's low back.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  In addition, the 
examiner should specifically comment as 
to whether the veteran has intervertebral 
disc syndrome that is moderate with 
recurring attacks, severe with recurring 
attacks and intermittent relief, or 
pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of a diseased disc with intermittent 
relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



